Arnold, C. J.,
delivered the opinion of the Court.
It is provided by the terms of the policy in question, that no suit or action against the insurer for the recovery of any claim on the policy shall be sustained, unless commenced within twelve months next after loss shall have occurred, and that the lapse of this period shall be conclusive evidence against the validity of any claim asserted in any action subsequently commenced for its enforcement.
It is not shown that anything was said or done by the insurer to waive or prevent the operation of this condition of the policy, and it is admitted that no suit or action was commenced on the claim until after the expiration of twelve months from the loss. The condition of the policy which has been referred to was valid, and upon the facts of record it was a bar to appellant’s action. Wood on Fire Insurance, Sec. 434; Riddlesbarger v. Hartford Ins. Co., 7 Wall., 386; Southern Express Co. v. Hunnicutt, 54 Miss., 566.

Affirmed.